Exhibit 10.1

SUPPORT AGREEMENT

SUPPORT AGREEMENT (this “Agreement”), dated as of November 17, 2010, by and
among FP Hypercom Holdco, LLC (“FP”), VeriFone Systems, Inc., a Delaware
corporation (“VeriFone”) and Francisco Partners II, L.P., a Delaware limited
partnership (“FP LP”). Except as otherwise provided herein, capitalized terms
that are used but not otherwise defined herein shall have the meaning assigned
to such terms in the Merger Agreement (as defined below).

WHEREAS, contemporaneously with the execution of this Agreement, VeriFone,
Hypercom Corporation (“Hypercom”) and Honey Acquisition Co. (“Merger Sub”), a
Delaware corporation and wholly-owned subsidiary of VeriFone, have entered into
an Agreement and Plan of Merger (the “Merger Agreement”), providing for, among
other things, the merger of Merger Sub with and into Hypercom, with Hypercom
continuing as the surviving corporation and as a wholly owned subsidiary of
VeriFone (the “Merger”);

WHEREAS, in order to induce VeriFone to enter into the Merger Agreement, FP and
FP LP wish to enter into this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, the parties hereto agree as
follows:

1. Representations of FP. FP and FP LP (collectively, the “FP Parties”) each
represent and warrant to VeriFone that:

(a) the FP Parties own beneficially (as such term is defined in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or of
record the Warrant to Purchase Common Stock (the “Warrant”), issued by Hypercom
on April 1, 2008, and pursuant to which FP may purchase 10,544,000 fully paid
and nonassessable shares (the “Shares”) of Hypercom’s common stock, par value
$0.001 per share (“Hypercom Common Stock”), from Hypercom, at the exercise price
of $5.00 per share (subject to adjustment as provided in the Warrant) free and
clear of all Liens,

(b) the FP Parties do not beneficially own (as such term is used in Rule 13d-3
of the Exchange Act) any shares of Hypercom Common Stock other than the Shares
and, except for the Warrant, does not have any options, warrants or other rights
to acquire any additional shares of capital stock of Hypercom or any security
exercisable for or convertible into shares of capital stock of Hypercom,

(c) the FP Parties have full power and authority and have taken all actions
necessary to enter into, execute and deliver this Agreement and to perform fully
their obligations hereunder,

(d) this Agreement has been duly executed and delivered and constitutes the
legal, valid and binding obligation of the FP Parties enforceable against the FP
Parties in accordance with its terms,



--------------------------------------------------------------------------------

(e) other than filings under the Exchange Act, no notices, reports or other
filings are required to be made by the FP Parties with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the FP Parties from, any Governmental Entity, in connection with the execution
and delivery of this Agreement by the FP Parties, and

(f) the execution, delivery and performance of this Agreement by the FP Parties
does not, and the consummation by the FP Parties of the transactions
contemplated hereby will not, result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation, modification or acceleration) (whether
after the giving of or the passage of time of both) under any contract,
agreement, arrangement or commitment to which either of the FP Parties is a
party or which is binding on it or its assets and will not result in the
creation of any Lien on, or security interest in, any of the assets on
properties of either of the FP Parties.

2. Agreement to Deliver Proxy. To the extent FP exercises the Warrant, in whole
or in part, on or prior to any record date for any meeting of holders of Company
Shares relating to the Merger or any other merger, consolidation, business
combination, reorganization, recapitalization, liquidation or sale or transfer
of any material assets of Hypercom or its Subsidiaries (each such meeting, a
“Stockholder Meeting”), FP agrees to deliver to VeriFone promptly upon
VeriFone’s request an irrevocable proxy substantially in the form attached
hereto as Schedule A to Vote the Shares at every such Stockholder Meeting and at
every adjournment or postponement thereof:

(a) in favor of adoption of the Merger Agreement and approval of the Merger and
the transactions contemplated thereby, and

(b) against any action or agreement that would compete with, or materially
impede, or interfere with or that would reasonably be expected to discourage the
Merger or inhibit the timely consummation of the Merger.

The proxy delivered by FP pursuant to this Section 2 shall be irrevocable during
the term of this Agreement to the extent permitted under Delaware law. For
purposes of this Agreement, “Vote” includes voting in person or by proxy in
favor of or against any action, otherwise consenting or withholding consent in
respect of any action (including, but not limited to, consenting in accordance
with Section 228 of the Delaware General Corporation Law) or taking other action
in favor of or against any action. “Voting” shall have a correlative meaning.

3. No Voting Trusts. The FP Parties agree that they will not, nor will they
permit any entity under their control to, deposit any of their Shares or New
Shares (as defined in Section 6 hereof) in a Voting trust or subject any of
their Shares or New Shares to any arrangement with respect to the Voting of such
Shares or New Shares other than agreements entered into with VeriFone.

 

- 2 -



--------------------------------------------------------------------------------

4. No Proxy Solicitations. The FP Parties agree that they will not, nor will
they permit any entity under their control to:

(a) solicit proxies or become a “participant” in a “solicitation” (as such terms
are defined in Regulation 14A under the Exchange Act) in opposition to or
competition with the consummation of the Merger or otherwise assist any party in
taking or planning any action which would compete with, or materially impede, or
interfere with or that would reasonably be expected to discourage the Merger or
inhibit the timely consummation of the Merger in accordance with the terms of
the Merger Agreement,

(b) directly or indirectly encourage, initiate or cooperate in a stockholders’
Vote or action by consent of Hypercom’s stockholders in opposition to or in
competition with the consummation of the Merger, or

(c) become a member of a “group” (as such term is used in Section 13(d) of the
Exchange Act) with respect to any voting securities of Hypercom for the purpose
of opposing or competing with the consummation of the Merger.

5. Transfer and Encumbrance. On or after the date hereof and during the term of
this Agreement, the FP Parties agree not to transfer, sell, offer, exchange,
pledge or otherwise dispose of or encumber the Warrant or any of their Shares or
New Shares, unless the person to whom such Warrant, Shares or New Shares, as the
case may be, has agreed to be bound by the terms hereof in writing; and
provided, that the foregoing restriction shall not apply after the Company
Requisite Vote has been obtained.

6. Additional Purchases. The FP Parties agree that, other than by exercise of
the Warrant, they will not purchase or otherwise acquire beneficial ownership
(as such term is used in Rule 13d-3 of the Exchange Act) of any shares of
Hypercom Common Stock after the execution of this Agreement (“New Shares”), nor
will the FP Parties voluntarily acquire the right to Vote or share in the Voting
of any shares of Hypercom Common Stock other than the Shares, unless the FP
Parties deliver to VeriFone immediately after such purchase or acquisition an
irrevocable proxy substantially in the form attached hereto as Schedule A with
respect to such New Shares. The FP Parties also agree that any New Shares
acquired or purchased by them shall be subject to the terms of this Agreement to
the same extent as if they constituted Shares.

7. Consent. FP hereby (i) to the extent required or contemplated by the Warrant,
consents to the Merger and its consummation pursuant to the terms of the Merger
Agreement, and waives any event of default under the Credit Agreement, dated as
of February 13, 2008, by and among Hypercom and FP as Lender and Administrative
Agent, arising by virtue of the entry into the Merger Agreement or the
consummation of the Merger and consummation of the other transactions
contemplated by the Merger Agreement (subject to the repayment in full of all
principal, interest, fees and expenses thereunder on the Closing), and
(ii) consents to the treatment of the Warrant pursuant to the terms Section 4.5
of the Merger Agreement and confirms that other than as provided for in the
Merger Agreement, no other notice regarding the Merger is required under the
Warrant and the Related Agreements (as defined in the Warrant) in connection
with the Merger; provided, however, that in no event shall Section 4.5 of the
Merger Agreement be amended, modified or revised without FP’s consent. FP and
VeriFone agree to deliver an executed Assignment and Assumption Agreement in
substantially the form attached hereto as Schedule B. FP LP hereby agrees to
deliver a payoff letter on or prior to the Closing in substantially the form
attached hereto as Schedule C.

 

- 3 -



--------------------------------------------------------------------------------

8. Stockholder Capacity. No Person executing this Agreement who is or becomes
during the term hereof a director or officer of the Company shall be deemed to
make any agreement or understanding in this Agreement in such Person’s capacity
as a director or officer and nothing herein shall affect the ability of any
Person to take any action as director of the Company permissible under the
Merger Agreement.

9. Specific Performance. The parties acknowledge that there may be no adequate
remedy at law for a breach of this Agreement and that money damages may not be
an appropriate remedy for breach of this Agreement. Therefore, the parties agree
that each party has the right to injunctive relief and specific performance of
this Agreement in the event of any breach hereof in addition to any rights it
may have for damages, which shall include out of pocket expenses, loss of
business opportunities and any other damages, direct and indirect,
consequential, punitive or otherwise. The remedies set forth in this Section 8
are cumulative and shall in no way limit any other remedy any party hereto has
at law, in equity or pursuant hereto.

10. Entire Agreement; Amendment; Waiver. This Agreement (including the schedules
hereto) constitutes the entire agreement, and supersedes all prior agreements,
understanding, representations and warranties both written and oral, between the
parties, with respect to the subject matter hereof. Subject to the provisions of
applicable Law, the parties hereto may modify or amend this Agreement, by
written agreement executed and delivered by duly authorized officers of the
respective parties. Any provision of this Agreement may be waived if, and only
if, such waiver is in writing and signed by the party against whom the waiver is
to be effective. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Except as otherwise herein
provided, the rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

11. Notices. Notices, requests, instructions or other documents to be given
under this Agreement shall be in writing and shall be deemed given, (i) when
delivered, if delivered personally to the intended recipient, and (ii) one
business day later, if sent by overnight delivery via a national courier
service, and in each case, addressed to a party at the following address for
such party:

To VeriFone:

VeriFone Systems, Inc.

2099 Gateway Place

San Jose, California 95110

Telephone: 408-232-7800

Attention:   Albert Liu

With a copy to:

Sullivan & Cromwell LLP

1870 Embarcadero Road

Palo Alto, California 94303

Telephone: 650-461-5600

Attention:   Scott D. Miller

                   Sarah P. Payne

 

- 4 -



--------------------------------------------------------------------------------

To FP or FP LP:

FP Hypercom Holdco, LLC

Francisco Partners II, L.P.

One Letterman Drive

Building C, Suite 410

San Francisco, CA 94129

Telephone: 415 418-2900

Attention: Keith Geeslin

With a copy to:

Shearman & Sterling

525 Market Street

San Francisco, CA 94104

415 616-1248

Michael J. Kennedy

12. Miscellaneous.

(a) Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL
RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH
THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO
ANOTHER JURISDICTION.

(b) Venue. The parties hereby irrevocably submit to the personal jurisdiction of
the courts of the State of Delaware and the Federal courts of the United States
of America located in the State of Delaware solely in respect of the
interpretation and enforcement of this Agreement, and in respect of the
transactions contemplated hereby, and hereby waive, and agree not to assert, as
a defense in any action, suit or proceeding for the interpretation or
enforcement of this Agreement or of any such document, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action, proceeding or transactions shall be heard and determined in such a
Delaware State or Federal court. The parties hereby consent to and grant any
such court jurisdiction over the Person of such parties and, to the extent
permitted by Law, over the subject matter of such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 10 or in such other manner as may be permitted by
Law, shall be valid and sufficient service thereof.

 

- 5 -



--------------------------------------------------------------------------------

(c) WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11(C).

(d) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions of this Agreement. If any
provision of this Agreement, or the application of such provision to any Person
or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not, subject to clause (a), be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application of such provision, in any other jurisdiction.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

(f) Termination. This Agreement shall terminate upon the earliest to occur of
(i) the Closing and (ii) the termination of the Merger Agreement.

(g) Headings. The headings herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions of this Agreement.

(h) THIRD PARTY BENEFICIARIES. NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS
INTENDED TO CONFER UPON ANY PERSON OTHER THAN VERIFONE, FP AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS
AGREEMENT.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

VeriFone Systems, Inc. By:   /s/ Albert Liu   Name:   Albert Liu   Title:  
Senior Vice President, General Counsel and Secretary FP Hypercom Holdco, LLC By:
 

Francisco Partners II, L.P.

Its Managing Member

By:  

Francisco Partners GP II, L.P.

Its General Partner

By:  

Francisco Partners GP II Management, LLC

Its General Partner

By:   /s/ Tom Ludwig   Name:   Tom Ludwig   Title:   Authorized Representative
Francisco Partners II, L.P. By:  

Francisco Partners GP II, L.P.

Its General Partner

By:  

Francisco Partners GP II Management, LLC

Its General Partner

By:   /s/ Tom Ludwig   Name:   Tom Ludwig   Title:   Authorized Representative